EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1-20. (Canceled)  
  
21. (Previously Presented) An apparatus for modifying a temporal data association in a complex computing network, the apparatus comprising one or more computing device processors configured for: determining association of movable associative data with first data; determining registration of second data with a data association server; in response to determining the registration of the second data with the data association server, dissociating the movable associative data from the first data and associating the movable associative data with the second data, wherein: a computing operation is initiated using the second data, in response to determining the computing operation is initiated using the second data, a determination is made whether the movable associative data is associated with the second data, in response to determining the movable associative data is associated with the second data, the computing operation is executed based on the movable associative data, wherein, upon execution of the computing operation, the movable associative data is AMENDMENT IN RESPONSE TO OFFICE ACTIONPAGE 2 OF 11ATTORNEY DOCKET NO. OMANK.00104CIPCSERIAL NO. 16/459,602 dissociated from the second data, or rendered inoperable for a future computing operation, based on determining an attribute associated with the movable associative data is extinguished, wherein the computing operation is a substantially real-time computing operation initiated at a first input data system comprising a substantially real-time sensor, wherein: a second computing operation is initiated using the first data, in response to determining the second computing operation is initiated using the first data, a determination is made whether the moveable associative data is associated with the first data, and in response to determining the movable associative data is not associated with the first data, the second computing operation is executed based on the first data, and not based on the movable associative data, wherein the second computing operation is a second substantially real-time computing operation initiated at a second input data system comprising a second substantially real-time sensor, and wherein the first data and the second data are storable.  

23. (Previously Presented) The apparatus of claim 21, wherein the apparatus is further for: in response to determining the computing operation is executed based on the movable associative AMENDMENT IN RESPONSE TO OFFICE ACTIONPAGE 3 OF 11ATTORNEY DOCKET No. OMANK.00104CIPCSERIAL No. 16/459,602 data, transmitting provisioning data to a first computing system associated with the first data or associating the provisioning data with the first data.  
24. (Previously Presented) The apparatus of claim 23, wherein the provisioning data comprises second movable associative data.
25. (Previously Presented) The apparatus of claim 21, wherein the first data or the second data comprises identification data.  
26. (Previously Presented) The apparatus of claim 21, wherein the movable associative data is associated with a resource or an entity, and wherein a determination is made, at the first input data system or by the apparatus, whether data associated with the resource or the entity matches or is associated with the movable associative data.  
27. (Previously Presented) The apparatus of claim 26, wherein the computing operation is executed based on the movable associative data in response to determining that the data associated with the resource or the entity matches or is associated with the movable associative data.  
28. (Previously Presented) The apparatus of claim 26, wherein a third computing operation is executed based on the second data, and not based on the movable associative data, in response to determining the data associated with the resource or the entity does not match the movable associative data.  
29. (Previously Presented) The apparatus of claim 21, wherein the first data and the second data are registered with the data association server.  
30. (Previously Presented) The apparatus of claim 21, wherein prior to the registration of the second data with the data association server, the movable associative data is associated with the second data.  
31. (Previously Presented) The apparatus of claim 30, wherein notification of the association of the movable associative data with the second data is communicated to a computing system associated with the second data.  
32. (Previously Presented) The apparatus of claim 21, wherein the apparatus is further configured for: determining whether the second data is registered with the data association server; and in response to determining the second data is not registered with the data association server, initiating registration of the second data with the data association server.  

34. (Previously Presented) The apparatus of claim 21, wherein the first input data system or the second input data system comprises or is comprised in a mobile computing system or a nonmobile computing system.  
35. (Previously Presented) The apparatus of claim 34, wherein the mobile computing system comprises a watch.  
36. (Previously Presented) The apparatus of claim 21, wherein the apparatus comprises or is AMENDMENT IN RESPONSE TO OFFICE ACTIONPAGE 5 OF 11ATTORNEY DOCKET NO. OMANK.00104CIPCSERIAL NO. 16/459,602 comprised in at least one of a remote computing system, a local computing system, the first input data system or the second input data system.  
37. (Previously Presented) A method for modifying a temporal data association in a complex computing network, the method comprising: determining, using one or more computing device processors, association of movable associative data with first data; determining, using the one or more computing device processors, registration of second data with a data association server; in response to determining the registration of the second data with the data association server, dissociating, using the one or more computing device processors, the movable associative data from the first data and associating the movable associative data with the second data, wherein: a computing operation is initiated using the second data, in response to determining the computing operation is initiated using the second data, a determination is made whether the moveable associative data is associated with the second data, in response to determining the movable associative data is associated with the second data, the computing operation is executed based on the movable associative data, wherein, upon execution of the computing operation, the movable associative data is dissociated from the second data, or rendered inoperable for a future computing operation, based on determining an attribute associated with the movable associative data is extinguished, AMENDMENT IN RESPONSE TO OFFICE ACTIONPAGE 6 OF 11ATTORNEY DOCKET NO. OMANK.00104CIPCSERIAL NO. 16/459,602 wherein the computing operation is a substantially real-time computing operation initiated at a first input data system comprising a substantially real-time sensor, wherein: a second computing operation is initiated using the first data, in response to determining the second computing operation is initiated using the first data, a determination is made whether the moveable associative data is associated with the first data, and in response to determining, using the one or more computing device processors, the movable associative data is not associated with the first data, the second computing operation is executed based on the first data, and not based on the movable associative data, wherein the second computing operation is a second substantially real-time computing operation initiated at a second input data system comprising a second real-time sensor, wherein the first data and the second data are storable.  

39. (Previously Presented) An apparatus for modifying a temporal data association in a complex computing network, the apparatus comprising one or more computing device processors configured for: determining association of movable associative data with first data; AMENDMENT IN RESPONSE TO OFFICE ACTIONPAGE 7 OF 11ATTORNEY DOCKET NO. OMANK.00104CIPCSERIAL NO. 16/459,602 determining registration of second data with a data association server; in response to determining the registration of the second data with the data association server, dissociating the movable associative data from the first data and associating the movable associative data with the second data, wherein: a computing operation is initiated using the second data, in response to determining the computing operation is initiated using the second data, a determination is made whether the moveable associative data is associated with the second data, in response to determining the movable associative data is associated with the second data, the computing operation is executed based on the movable associative data, wherein, upon execution of the computing operation, the movable associative data is dissociated from the second data, or rendered inoperable for a future computing operation, based on determining an attribute associated with the movable associative data is extinguished, wherein the computing operation is a substantially real-time computing operation initiated at a first input data system, wherein: a second computing operation is initiated using the first data, in response to determining the second computing operation is initiated using the first data, a determination is made whether the moveable associative data is associated with the first data, in response to determining the movable associative data is not associated with the AMENDMENT IN RESPONSE TO OFFICE ACTIONPAGE 8 OF 11ATTORNEY DOCKET NO. OMANK.00104CIPCSERIAL NO. 16/459,602 first data, the second computing operation is executed based on the first data, and not based on the movable associative data, wherein the second computing operation is a second substantially real-time computing operation initiated at a second input data system, wherein the first data and the second data are storable.  
40. (Previously Presented) The apparatus of claim 39, wherein the apparatus comprises or is comprised in at least one of a remote computing system, a local computing system, the first input data system or the second input data system.

Allowable Subject Matter
Claims 21-40 are pending and allowed. 

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art on record did not teach the combination of elements of the independent claims. Specifically the prior art on record did not teach in response to determining the movable associative data is associated with the second data, the computing operation is executed based on the movable associative data, wherein, upon execution of the computing operation, the movable associative data is dissociated from the second data, or rendered inoperable for a future computing operation, based on determining an attribute associated with the movable associative data is extinguished, wherein the computing operation is a substantially real-time computing operation initiated at a first input data system comprising a substantially real-time sensor, wherein: a second computing operation is initiated using the first data, in response to determining the second computing operation is initiated using the first data, a determination is made whether the moveable associative data is associated with the first data, and in response to determining the movable associative data is not associated with the first data, the second computing operation is executed based on the first data, and not based on the movable associative data, wherein the second computing operation is a second substantially real-time computing operation initiated at a second input data system comprising a second substantially real-time sensor, and wherein the first data and the second data are storable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454